IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RONALD RUSSELL,                           : No. 312 WAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
WESTMORELAND COUNTY                       :
CARDIOLOGY; JAMES E. ADISEY, M.D.;        :
AND EXCELA HEALTH                         :
WESTMORELAND HOSPITAL A/K/A               :
WESTMORELAND REGIONAL                     :
HOSPITAL EXCELA HEALTH,                   :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.